DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 14 recites the limitation "the second base unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim as “a second base unit” is not mentioned in any of the precedent claims.


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LIU et al. (US 2020/0205132).
Regarding claim 1, Liu discloses a method comprising: 
transmitting an identifier of a first communication device (Fig. 3; p. [0281]; the RN2 sends identification information to an RN1, wherein the identification carries an ID of RN3 (i.e., first communication device) and an ID of RN2), wherein the identifier comprises an integrated access and backhaul node identifier corresponding to an integrated access and backhaul node (Fig. 2; p. [0101], [0103]; the RN establishes an access link with the UE and a backhaul link with donor base station and other RNs, thus the RNs are considered as integrated access and backhaul nodes and thus the identifier corresponds to an integrated access and backhaul node identifier); and 
transmitting an identifier of a parent communication device of the first communication device (Fig. 3; p. [0281]; the RN2 sends identification information to an RN1, wherein the identification carries an ID of RN3 (i.e., first communication device) and an ID of RN2, note that based on the configuration RN2  is a parent node to RN3 (i.e., first communication device)), wherein the first communication device, the parent communication device, and a first base unit constitute a first backhaul link (Fig. 3; p. [0101]; the communications link between the RN and donor station (i.e., base unit) and the communications link between various stages of RNs are referred to backhaul links).
Regarding claim 15, Liu discloses a method comprising:
receiving an identifier of a first communication device (Fig. 3; p. [0281]; the RN2 sends identification information to an RN1, wherein the identification carries an ID of RN3 (i.e., first communication device) and an ID of RN2, the donor base station receives the identification information of RN3); and
receiving an identifier of a parent communication device of the first communication device (Fig. 3; p. [0281]; the RN2 sends identification information to an RN1, wherein the identification carries an ID of RN3 (i.e., first communication device) and an ID of RN2, note that based on the configuration RN2  is a parent node to RN3 (i.e., first communication device), the donor base station receives the identification information of RN3 and RN2), wherein the first communication device, the parent communication device, and a first base unit constitute a first backhaul link (Fig. 3; p. [0101]; the communications link between the RN and donor station (i.e., base unit) and the communications link between various stages of RNs are referred to backhaul links).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. in view of MILDH et al. (US 2011/0208842).
Regarding claim 2, Liu discloses the method of claim 1, but does not particularly disclose wherein the identifier of the first communication device and the identifier of the parent communication device are transmitted in one message, and the message is a radio resource control connection request message.
However, Mildh teaches wherein the identifier of the first communication device and the identifier of the parent communication device are transmitted in one message, and the message is a radio resource control connection request message (abstract; p. [0033], [0041]; a relay node (i.e., communication device) transmits the relay node identifier to the donor via RRC signaling). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Liu with the teachings of Mildh, since such a modification would allow the communication devices (i.e., relay) to convey their identifier to the donor base station during the communication device (i.e., relay node) attach procedure.  

8.	Claims 4, 7, 11, 12, 14, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. in view of FUJISHIRO (US 2021/0058985).
Regarding claim 4, Liu discloses the method of claim 1, but does not particularly disclose further comprising: receiving measurement configuring information; performing a measurement process according to the measurement configuring information; and transmitting a measurement result.
However, Fujishiro teaches receiving measurement configuring information (Fig. 6, S104; p. [0065]; the IAB node receives a measurement configuration from the gNB); performing a measurement process according to the measurement configuring information (p. [0065]; after receiving the measurement configuration, the IAB node transmits a measurement report, thus performing measurement process is inherent); and transmitting a measurement result (p. [0065]; the IAB node transmits a measurement report).Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Liu with the teachings of Fujishiro, since such a modification would allow the IAB node to perform measurements and determine the most appropriate donor node bases on the measurement results. 
Regarding claim 7, the combination of Liu and Fujishiro disclose the method of claim 4, Fujishiro discloses wherein the measurement result is transmitted to the first base unit (Fig. 6, measurement report at S105 is transmitted to gNB (i.e., base unit), p. [0065]). 
Regarding claim 11, Liu discloses the method of claim 1, but does not particularly disclose further comprising: receiving a backhaul link switching command from the first base unit; and performing a backhaul link switching operation.
However, Fujishiro teaches receiving a backhaul link switching command from the first base unit; and performing a backhaul link switching operation (p. [0066]; the gNB (i.e., donor/base unit) determines that another gNB is more appropriate and transmits a handover request (i.e., backhaul switching) for requesting the handover of the IAB node to the other gNB, the IAB node can establish a backhaul link connection with the other gNB). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Liu with the teachings of Fujishiro, since such a modification would allow the communication device/IAB node to switch to a more appropriate donor node (i.e., base unit) for establishing backhaul communications.
Regarding claim 12, the combination Liu and Fujishiro disclose the method of claim 11, Fujishiro discloses wherein performing the backhaul link switching operation comprises: accessing, by the first communication device, a communication device on a backhaul link, wherein the communication device is indicated by the backhaul link switching command (p. [0066]; the gNB (i.e., donor/base unit) determines that another gNB is more appropriate and transmits a handover request (i.e., backhaul switching) for requesting the handover of the IAB node to the other gNB, the IAB node can establish a backhaul link connection with the other gNB). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Liu with the teachings of Fujishiro, since such a modification would allow the communication device/IAB node to switch to a more appropriate donor node (i.e., base unit) for establishing backhaul communications.
Regarding claim 14, Liu discloses the method of claim 1, but does not particularly disclose wherein information indicating backhaul link switching completion is transmitted from the second base unit to the first base unit.
However, Fujishiro teaches wherein information indicating backhaul link switching completion is transmitted from the second base unit to the first base unit (Fig. 6; i.e. completion notification; p. [0086]; the completion notification message indicates that the establishment of the backhaul link connection bas been completed). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Liu with the teachings of Fujishiro, since such a notification would indicate that the switching procedures and backhaul link connection has been completed. 
Regarding claim 18, Liu discloses the method of claim 15, but does not particularly 
disclose further comprising: transmitting measurement configuring information; and receiving a measurement result.
However, Fujishiro teaches transmitting measurement configuring information (Fig. 6, S104; p. [0065]; the IAB node receives a measurement configuration transmitted by the gNB); and receiving a measurement result (p. [0065]; after receiving the measurement configuration, the IAB node transmits a measurement report, thus performing measurement process is inherent); and transmitting a measurement result (p. [0065]; the IAB node transmits a measurement report).Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Liu with the teachings of Fujishiro, since such a modification would allow the IAB node to perform measurements and determine the most appropriate donor node bases on the measurement results. 
Regarding claim 22, the combination of Liu and Fujishiro disclose the method of claim 18, Fujishiro discloses further comprising receiving an indication of access completion from a communication device on a backhaul link, wherein the first communication device accesses to the communication device during a backhaul link switching operation (Fig. 6; i.e. completion notification; p. [0086]; the completion notification message indicates that the establishment of the backhaul link connection bas been completed). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Liu with the teachings of Fujishiro, since such a notification would indicate that the switching procedures and backhaul link connection has been completed. 

9.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. in views of FUJISHIRO, and Document No. R3-183189 (cited on IDS filed on 02/15/2022). 
Regarding claim 8, the combination of Liu and Fujishiro disclose the method of claim 4, but does not particularly disclose wherein the measurement result comprises: 
a measurement result of a link between the parent communication device and the first communication device; a measurement result of a link between a second communication device on a second backhaul link and the first communication device; or a combination thereof.
However, Document No. R3-183189 teaches a measurement result of a link between the parent communication device and the first communication device; a measurement result of a link between a second communication device on a second backhaul link and the first communication device; or a combination thereof (page 3, section 3.2; the UE-part of the accessed IAB node (i.e., first communication device) perform measurements for link quality of other upstream IAB nodes (i.e., second communication device), the donor receives measurement results that include measurements of neighbors IAB nodes). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Liu and Fujishiro with the teachings of R3-183189, since such a modification would allow the donor node (i.e., base unit) to select a more suitable upstream node (i.e., second communication device) for any IAB node and handover/redirect to the more suitable upstream node. 
Regarding claim 9, the combination of Liu, Fujishiro, and Document No. R3-183189 disclose the method of claim 8, Document No. R3-183189 discloses further comprising transmitting the following information: an identifier of the second communication device on the second backhaul link; an identifier of a second base unit on the second backhaul link; number of hops from the second communication device to the second base unit; load information of the second communication device; or a combination thereof (page 3, section 3.2; each IAB node is configured to provide information about node status such as the traffic load of neighbors of each IAB node (i.e., second communication device)). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Liu and Fujishiro with the teachings of R3-183189, in order to determine and a select a more suitable IAB node. 

10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. in views of FUJISHIRO, Document No. R3-183189 (cited on IDS filed on 02/15/2022), and NAGARAJA (US 2011/0149769). 
Regarding claim 10, the combination of Liu, Fujishiro, and Document No. R3-183189 disclose the method of claim 9, but does not particularly disclose wherein the load information of the second communication device further comprises: utilization information of resources allocated to the second communication device; number of User Equipments (UEs) user equipments served by the second communication device; or a combination thereof.
However, Nagaraja teaches disclose wherein the load information of the second communication device further comprises: utilization information of resources allocated to the second communication device; number of User Equipments (UEs) user equipments served by the second communication device; or a combination thereof (p. [0051]; For example, load parameter providing component 314 can determine the load based at least in part on a number of UEs communicating with relay node 304, a number of resources allocated to the UEs (e.g., and/or a capacity of resources utilized), etc). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Liu, Fujishiro, and R3-183189 with the teachings of Nagaraja, since it is well known in the art that the number of UEs communicating contribute to the overall load of the relay nodes (i.e., communication device).

11.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. in views of FUJISHIRO, and JIANG (CN 101827358 A , see English translation)
Regarding claim 13, the combination of Liu and Fujishiro disclose the method of claim 11, but does not particularly disclose wherein the backhaul link switching command comprises an identifier of a communication device on a backhaul link, wherein the first communication device will access the communication device during the backhaul link switching operation.
However, Jiang teaches wherein the backhaul link switching command comprises an identifier of a communication device on a backhaul link, wherein the first communication device will access the communication device during the backhaul link switching operation (p. [0008], [0067], [0070]; the switching request includes the destination/target node ID). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Liu and Fujishiro with the teachings of Jiang, in order to direct the communication device to switch to the selected node indicated in the switching request.

Allowable Subject Matter
12.	Claims 6, 20, 21, and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643